Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. On page 9 of arguments applicant argues that as amended “the identification target object is identified by utilizing the clustering of the candidate object and the Euclidean distance between the cluster and identification target object. The Examiner respectfully disagrees.  The target object is 820 in Mia, the clustering would be the points of 610 cluster since there are no other details in the claim language. The Euclidean distance is 650 as 654 and 652 get taken into account. Any sort of clustering of the objects of the pixels would read on the claim language as there are no other details in the claim language to elaborate. 
On page 10 applicant further argues that Mia does not teach, “deep learning model” via a “convoluted neural network”. However, Li teaches, using such network. The applicant provides no details of how the CNN is being used or the formulas or steps of being unique. Therefore bringing in another one from a different reference to be implemented reads on the claim limitations, and simple mathematic calculations such as finding an angle would be obvious to try using a CNN. Applicant needs to add details of this CNN for the arguments to be valid. 
For these reason the same rejection applies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-11, and 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mia (US 2018/0075300).
As per claims 1, 9 and 17 Mai teaches, an object re-identification method, and apparatus and non-transitory computer-readable storage medium performed by an object re-identification apparatus, the method comprising: 
detecting an object in a plurality of images (Mai, fig.4 detect and track object 420); inferring object information including an attribute for the detected object (Mai, fig.4 410 determine distinctiveness of attributes of object of interest); selecting an object having a same attribute as an identification target object from the inferred object information as a comparison target object (Mia,    ¶[148] “ One assumption implicit in the Mutual Information Objective Function in Equation (3) is that observations of the same attribute at different times are independent.” Also fig.4 410 distinctiveness of attributes, however also when a period of time has gone the same object having the same attribute comes up and gets compared); inferring a photographing angle of the selected comparison target object (Mai, fig.4 “determining relative orientation of candidate object” 541 bearing angle represents photographing angle of the comparison target); selecting an identification candidate object from the comparison target object (Mai, fig.4 440 determining whether candidate object is object of interest, is equivalent to selecting an identification candidate object) according to whether the inferred photographing angle is included in a predetermined angle range corresponding to the identification target object (Mai, fig.5 ¶[0124] “ In one implementation of the step 540, as illustrated in FIG. 6B, the relative orientation of the candidate object is represented by a bearing angle θ on the ground plane in the scene. In this VIDD arrangement, a bearing angle θ of 0° represents an object facing towards the camera, as indicated by a direction 660 in FIG. 6B, and a bearing angle of 180° represents an object facing away from the camera, as indicated by a direction 665 in FIG. 6B. Let φ represent the tilt angle of the camera, where a tilt of 0° corresponds to a horizontal camera and a tilt of 90° corresponds to a downward facing camera.” The range being 0-180 degrees ); and identifying whether the selected identification candidate object is matched with the identification target object (Mai, fig.4 450 high confidence ? if Yes it ends if not new camera settings get set) and wherein the identifying of whether the selected identification candidate object is matched includes: performing clustering for the selected identification candidate object based on an attribute (Mai, fig.6A clustering of the images taking place   ); calculating a distance average by calculating an Euclidean distance between each clustered cluster and the identification target object (Mai, fig.6A 654-652 is representing the Euclidean distance that gets calculated ); and identifying an identification candidate object in a cluster having a smallest calculated distance average as an object matched with the identification target object (Mai, fig.6A 652-654 would be the smallest as there won’t be any more objects around, and if there were more objects then this would calculate the smallest distance   ).
As per claims 2 and 10, Mai teaches, the method of claim 1, wherein the photographing angle is inferred based on a result of comparing reference shape information predetermined for an attribute of an object and the selected comparison target object (Mai, fig.5 ¶[0124] “ In one implementation of the step 540, as illustrated in FIG. 6B, the relative orientation of the candidate object is represented by a bearing angle θ on the ground plane in the scene. In this VIDD arrangement, a bearing angle θ of 0° represents an object facing towards the camera, as indicated by a direction 660 in FIG. 6B, and a bearing angle of 180° represents an object facing away from the camera, as indicated by a direction 665 in FIG. 6B. Let φ represent the tilt angle of the camera, where a tilt of 0° corresponds to a horizontal camera and a tilt of 90° corresponds to a downward facing camera.” The attribute being the angles they are facing, fig.6B and 6A as well ).
As per claims 3 and 11, Mai teaches, the method of claim 1, further comprising: obtaining the plurality of the images through crowdsourcing (Mai, fig.6A multiple images being gathered and since it is public place the images can be crowdsourced).
As per claim 5, Mai teaches, the method of claim 1, wherein the selecting of the identification candidate object includes: classifying a region of interest (ROI) based on the predetermined angle range for an image of the comparison target object; and selecting the identification candidate object based on a feature vector expressed by using a feature value extracted from the classified ROI (Mai, ¶[0130] “ Control then passes from the step 730 to a step 740, performed by the processor 1005 directed by the VIDD software 1033, which uses the features extracted at the step 730 to assign a class label to the selected attribute of the candidate object. In one example, for the case of the attribute “pants length”, the step 740 decides whether the candidate object should be classified as having “long pants” or “short pants” based on the features extracted in the region 785.”  The ROI represents the pants area for example).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6-7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mai (US 2018/0075300) in view of Li (US 2021/0365716).
As per claims 4, 12 Mai teaches, the method of claim 3, and obtaining the photographing angle as an output of the fully connected layer by inputting the inferred object information into the fully connected layer (Mai, ¶[0130] “e attribute classifier uses an artificial neural network (ANN) to discriminate between attribute class labels.” ).
Mai doesn’t clearly teach, however Li teaches, wherein the inferring of the photographing angle includes: adding a fully connected layer to a last layer of a deep learn model based on a convolutional neural network (Li, fig.1 104 “and operating a neural network having at least one sequence of depth-wise dense blocks wherein each depth-wise dense block has at least one depth-wise convolutional layer”  ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mai with Li ability to have a convolutional layer in the neural network as thought by Li in ¶[0022] “Most conventional object detection DNNs use various convolutional neural network (CNN) based object detection frameworks. “
The motivation would have been to improve to reduce the number of units in the network.



As per claim 6, Mai teaches, the method of claim 5, wherein the feature vector is expressed by extracting a pixel unit feature value (Mai, ¶[0057] “ach pixel is described by one or more values characterising a property of the captured scene. In one example, a single intensity value characterizes the brightness of the scene at the pixel location. In another example, a triplet of values characterizes the color of the scene at the pixel location. A “region” 1103 in the image 1101 refers to a collection of one or more spatially adjacent visual elements such as 1104.” Each pixel is being found therefore extracting of pixels is taking place).
Li doesn’t clearly teach, however Li teaches, a convolutional-based feature value for the classified ROI and performing reconstruction fixing to a dimension of a specific size  (Li, fig.1 104 “and operating a neural network having at least one sequence of depth-wise dense blocks wherein each depth-wise dense block has at least one depth-wise convolutional layer”  ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mai with Li ability to have a convolutional layer in the neural network as thought by Li in ¶[0022] “Most conventional object detection DNNs use various convolutional neural network (CNN) based object detection frameworks. “
The motivation would have been to improve to reduce the number of units in the network. 


As per claims 7 and 17, Mai teaches, the method of claim 6.
Mai doesn’t clearly teach, However Li teaches, wherein the convolutional-based feature value is extracted by using a matrix (Li, ¶[0045] “rom the input perspective, all of the output data, or more particularly feature maps, from each of the DDBs is concatenated or fused together as one input vector (or matrix) to be input to a subsequent “next” DDB or before being providing to the next non-DDB layer after the DDB sequence.”   ) for outputting an intermediate convolution layer of a deep learning model based on a convolutional neural network (Li, fig.1 output of 104 and fig.1 104 “and operating a neural network having at least one sequence of depth-wise dense blocks wherein each depth-wise dense block has at least one depth-wise convolutional layer”  ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mai with Li ability to have a convolutional layer in the neural network as thought by Li in ¶[0022] “Most conventional object detection DNNs use various convolutional neural network (CNN) based object detection frameworks. “
The motivation would have been to improve to reduce the number of units in the network. 


As per claim 13, Mai in view of Li teaches, the apparatus of claim 12, wherein the processor unit is configured to, when selecting the identification candidate object: classify a ROI based on the predetermined angle range for an image of the comparison target object; and select the identification candidate object based on a feature vector expressed by using a feature value extracted from the classified ROI (Mai, ¶[0130] “ Control then passes from the step 730 to a step 740, performed by the processor 1005 directed by the VIDD software 1033, which uses the features extracted at the step 730 to assign a class label to the selected attribute of the candidate object. In one example, for the case of the attribute “pants length”, the step 740 decides whether the candidate object should be classified as having “long pants” or “short pants” based on the features extracted in the region 785.”  The ROI represents the pants area for example).

As per claim 14, Mai in view of Li teaches, the apparatus of claim 13, wherein the feature vector is expressed by extracting a pixel unit feature value and a convolutional-based feature value for the classified ROI and performing reconstruction fixing to a dimension of a specific size (Mai, ¶[0057] “ach pixel is described by one or more values characterising a property of the captured scene. In one example, a single intensity value characterises the brightness of the scene at the pixel location. In another example, a triplet of values characterise the colour of the scene at the pixel location. A “region” 1103 in the image 1101 refers to a collection of one or more spatially adjacent visual elements such as 1104.” Each pixel is being found therefore extracting of pixels is taking place).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/